— Appeal from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered November 25, 2014. The order denied the motion of defendant Greenman-Pedersen, Inc. to dismiss the plaintiff’s complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on March 9, 2016, and filed in the Erie County Clerk’s Office on March 30, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Whalen, P.J., Centra, Lindley, Troutman and Scudder, JJ.